


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.33


December 3, 2014


Greg Fersko
Director, Business Development and Licensing
Merck & Co., Inc.
2000 Galloping Hill Road
Kenilworth, NJ 07033


Re: Deferral of Milestone due under the Termination and License Agreement
between Merck Sharp & Dohme Corp (“Merck”) and SCYNEXIS, Inc.
(Scynexis) dated May 24, 2013 (the “Agreement”); Merck Reference
SCYNEXIS LKR143197


Dear Greg,


As we have discussed, Scynexis is seeking deferral of the accrual of the $[*]
milestone due under Section 5.1 (a) of the Agreement, such that no amount will
be due upon Initiation of the first Phase II Clinical Trial for Product, but
under Section 5.1 (b) of the Agreement, $[*] (instead of $[*]) would be due upon
Initiation of the first Phase III Clinical Trial for Product.


Except as expressly stated above, all other terms and provisions of the
Agreement remain in full force and effect.


We sincerely appreciate the spirit of cooperation and collaboration which Merck
demonstrated throughout our collaboration project, and which continues with
Merck’s agreement to this deferral.


Sincerely,


/s/ Yves, J. Ribiell


Yves J. Ribeill
President and CEO








The deferral described above is agreed:




By:___/s/ Iain Dukes 12/11/14________


Name:___Iain Dukes________________


Title:___SVP, Research Science_______


